Citation Nr: 0307845	
Decision Date: 04/24/03    Archive Date: 04/30/03

DOCKET NO.  02-08 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to vocational rehabilitation services under 
Chapter 31, Title 38, United States Code.  


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel


INTRODUCTION

The veteran had verified active service from March 1976 to 
April 1976 and from November 1977 to November 1982.  
Additional service has not been verified. 
This appeal is before the Board of Veterans' Appeals (Board) 
from an August 2000 decision from the Los Angeles, 
California, Department of Veterans Affairs (VA) Regional 
Office (RO) that denied entitlement to vocational 
rehabilitation services under Chapter 31, Title 38, United 
States Code.  

An April 1995 RO decision discontinued the veteran's program 
of vocational rehabilitation services and became final 
because the veteran was notified of the decision by letter 
dated April 3, 1995, and he did not perfect a timely appeal.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.201, 
20.202, 20.302 (2002).  Therefore, although the veteran 
claims to be appealing this decision as well, the matter is 
not currently before the Board.  

The veteran testified before the undersigned via 
videoconference hearing in October 2002.  A transcript of 
that hearing has been associated with the claims folder.  


FINDINGS OF FACT

1.  The April 1995 RO decision, which discontinued the 
veteran's program of vocational rehabilitation services, 
became final because the veteran was notified of the decision 
by letter dated April 3, 1995, and he did not perfect a 
timely appeal.  

2.  The veteran's only service-connected disability is 
hypertension, continuously evaluated as 10 percent disabling 
since November 1982.  

3.  The veteran graduated from a trade school in 1973, 
received over six years of training as a dental hygienist and 
assistant in service, and completed all the required courses, 
except one math course, toward an Associate Degree in 
paralegal studies.  

4.  The veteran sold clothing for an apparel company from 
1975 to 1977, worked as a bilingual teacher's aide for a 
public school district from 1988 to 1990, sold television 
cable services on a commission basis from 1989 to 1991, and 
now helps others with minor legal matters on a pro bono 
basis.  
5.  The May 2000 and June 2000 VA counselor determined that 
the veteran's service-connected disability does not prevent 
him from preparing for, obtaining, or maintaining employment 
consistent with his abilities, aptitudes, and interests.  


CONCLUSIONS OF LAW

1.  The April 1995 RO decision is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302 
(2002).  

2.  The criteria for establishing entitlement to a program of 
vocational rehabilitation services under Chapter 31, Title 
38, United States Code, have not been met.  38 U.S.C.A. §§ 
3100, 3101, 3102, 3106 (West 2002); 38 C.F.R. §§ 21.35, 
21.40, 21.50, 21.51, 21.52, 21.70, 21.71 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Fulfillment of VA's duty to assist and inform the veteran

The VA has fulfilled its duty to assist and inform the 
veteran in the development of the claim in compliance with 
The Veterans Claims Assistance Act of 2000.  The VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claims for 
a benefit under a law administered by the VA.  38 U.S.C.A. 
§ 5103A (West 2002).  The VA shall notify the claimant and 
the claimant's representative, if any, of the evidence that 
is necessary to substantiate the claim, which evidence the 
claimant is to provide, and which evidence the VA will 
attempt to obtain for the claimant.  See 38 U.S.C.A. 
§ 5103(a) (West 2002).  

The veteran received VA vocational assessments and counseling 
in May 2000 and June 2000 and a VA hypertension examination 
in May 2001.  The RO obtained the veteran's VA vocational 
records and medical records from the identified health care 
providers.  The veteran and his representative filed numerous 
lay statements with the RO, and the veteran provided sworn 
testimony at a video hearing before the Board in October 
2002.  The April 2002 statement of the case informed the 
veteran of the applicable laws and regulations, the evidence 
needed to substantiate the claim, and which party was 
responsible for obtaining the evidence.  

The VA has fulfilled its duty to assist and inform the 
veteran because he was informed of the applicable laws and 
regulations, the evidence needed to substantiate the claim, 
told which party was responsible for obtaining specific 
pieces of evidence, provided ample opportunity to submit such 
evidence, and the VA has obtained such evidence or confirmed 
its unavailability.  Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. 
Cir. 1997).  

Background

The April 1995 RO decision discontinued the veteran's program 
of vocational rehabilitation services because he had failed 
to cooperate with his counseling psychologist and because his 
basic termination date of April 6, 1995 had passed with no 
basis for extension.  When a veteran's cooperation becomes 
unsatisfactory, services and assistance will be discontinued 
and assigned to discontinued status.  See 38 C.F.R. § 21.198 
(b)(2) (2002).  When the veteran reaches the end of the 
twelve-year period that begins at his separation from 
service, and there is no basis for extension of vocational 
rehabilitation services, his case will be discontinued and 
assigned to discontinued status.  See 38 U.S.C.A. § 3103 
(West 2002); 38 C.F.R. § 21.198(b)(3).  

The veteran filed a timely notice of disagreement in July 
1995, and the RO issued a statement of the case to the 
veteran in July 1995, but the veteran did not file a timely 
substantive appeal by April 1996.  38 C.F.R. § 20.302(b).  
Because the veteran did not perfect a timely appeal, the 
April 1995 RO decision became final, as a matter of law.  
38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.201, 20.202, 
20.302; Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

The veteran filed a new application for vocational 
rehabilitation services in May 2000.  The August 2000 RO 
decision denied entitlement to vocational rehabilitation 
services because an employment handicap due to service-
connected disability was not present, and the veteran filed a 
timely notice of disagreement in July 2001.  The RO issued a 
statement of the case to the veteran in April 2002, and the 
veteran filed a timely substantive appeal in June 2002.  


Entitlement to vocational rehabilitation services under
Chapter 31, Title 38, United States Code

The purpose of vocational rehabilitation services is to 
enable veterans with service-connected disability to achieve 
maximum independence in daily living and, to the maximum 
extent feasible, to become employable and to obtain and 
maintain suitable employment.  See 38 U.S.C.A. §§ 3100, 3101; 
38 C.F.R. §§ 21.35(b), 21.70, 21.71.  

To establish entitlement to vocational rehabilitation 
services, the veteran must show that he has a service-
connected disability compensable at a rate of 20 percent or 
more and that VA has determined that he is in need of 
rehabilitation because of an employment handicap, or that he 
has a service-connected disability compensable at a rate of 
10 percent and that VA has determined that he is in need of 
rehabiliatation because of a serious employment handicap.  
See 38 U.S.C.A. § 3102; 38 C.F.R. 
§ 21.40.  

The veteran has proven that he has one service-connected 
disability, which has been continuously evaluated at 10 
percent from November 1982.  An April 1983 rating decision 
granted service connection and an initial 10 percent rating 
for hypertension from November 1982, and rating decisions in 
March 1986, March 1988, and June 2001 continued the 
10 percent rating for hypertension.  These rating decisions 
became final because the veteran was notified of each of the 
decisions by letter, and notices of disagreement were not 
filed within the prescribed time periods.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302.  

An employment handicap does not exist because the veteran's 
service-connected hypertension does not cause impairment of 
employability.  An employment handicap is considered to exist 
when a service-connected disability causes impairment of 
employability that has not been overcome by successful 
maintenance of employment in an occupation consistent with 
the veteran's abilities, aptitudes, and interests.  See 
38 U.S.C.A. §§ 3101(1), 3102; 38 C.F.R. §§ 21.35(a), 
21.51(b),(f)(1).  An employment handicap does not exist when 
the service-connected disability is not the cause of 
impairment of employability.  See 38 U.S.C.A. § 3102; 
38 C.F.R. § 21.51(f)(2).  

The evidence of record since April 1995 shows that the 
veteran's hypertension has been controlled by medications and 
that he is otherwise healthy and unimpaired for employment.  
At an April 1995 Social Security Disability examination, the 
veteran's hypertension was under moderate control with 
medications.  The veteran was otherwise healthy with no 
sequelae of hypertension or any functional or physical 
limitations.  In April 1997, the veteran's hypertension had 
actually improved because it was now well-controlled with 
medications.  At a May 2001 VA examination, the veteran 
reported feelings of tightness over the left side of his 
chest.  The veteran was sure that his chest complaints were 
caused by hypertension, but objective medical tests showed 
that no disability resulted from hypertension.  An 
electrocardiogram was normal, and stress test was negative.  

At May 2000 and June 2000 VA assessment and counseling 
sessions, the VA counselor determined that no employment 
handicap exists because the veteran's service-connected 
hypertension does not prevent him from preparing for, 
obtaining, or maintaining employment consistent with his 
abilities, aptitudes, and interests.  Determinations of 
extension of the basic twelve-year period because of serious 
employment handicap and entitlement to assistance under 
Chapter 31 shall be made by appropriate staff of the 
Vocational Rehabilitation and Employment Division.  
38 U.S.C.A. § 3102; 38 C.F.R. §§ 21.50(d)(2), 21.51(h).  In 
this case, the VA counselor determined that the veteran's 
service-connected hypertension does not impair his ability to 
train, prevent or impede access to training facilities, 
diminish motivation and ability, cause disadvantage when 
competing for employment against nondisabled but otherwise 
similarly situated job applicants, or prevent the veteran 
from retaining employment.  See 38 U.S.C.A. § 3101(1); 
38 C.F.R. § 21.51(e).  

The May 2000 and June 2000 VA counselor also considered 
evidence of consistency of the veteran's interests with 
training and employment based on the veteran's statements, 
the veteran's history of participation in specific 
activities, and information developed through use of interest 
inventories.  38 U.S.C.A. § 3102; 38 C.F.R. § 21.51(c)(4).  
For example, the veteran reported that, before service, he 
graduated from a trade school in Panama in 1973 and sold 
clothing for an apparel company from 1975 to 1977, which he 
voluntarily left to enlist in the military.  While in 
service, he received over six years of training as a dental 
hygienist and dental assistant in oral surgery.  He knew that 
he could return to dental assisting but considered the work 
uninteresting.  After service, he worked as a bilingual 
teacher's aide for a public school district from 1988 to 
1990.  He voluntarily left that job to sell television cable 
services on a commission basis from 1989 to 1991.  He 
voluntarily left that job and had been unemployed ever since.  
He knew that he could return to sales work but reported that 
stress from uncertain and low commission income made him 
decide against it.  He eventually completed all the required 
courses, except one math course, toward an Associate Degree 
in paralegal studies from a community college.  He knew that 
he could finish the last math course and obtain his official 
Associate's Degree but for now he preferred to help others 
with minor legal matters on a pro bono basis, think about 
attending law school, and eventually work as a criminal 
defense attorney.  

In essence, the veteran wants to pursue a career in the legal 
field, and he has not tried to obtain alternative employment 
consistent with his dental assistant and bilingual abilities, 
aptitudes, and interests as required under the controlling 
regulations.  In light of the foregoing, the Board concludes 
that the veteran's service-connected hypertension does not 
prevent him from preparing for, obtaining, or retaining 
employment consistent with his abilities, aptitudes, and 
interests.  Therefore, an employment handicap has not been 
demonstrated.  

The Board need not consider whether the veteran is entitled 
to Chapter 31 benefits by virtue of a serious employment 
handicap.  A separate determination as to whether a serious 
employment handicap exists shall be made in each case in 
which an employment handicap is already found.  See 
38 U.S.C.A. § 3106(a); 38 C.F.R. § 21.52(a); also see 
38 U.S.C.A. § 3101(7); 38 C.F.R. § 21.35(g), 21.52(b).  

A preponderance of the evidence demonstrates that the veteran 
is cable of preparing for, obtaining, and retaining 
employment consistent with his documented abilities, 
aptitudes, and interests, and entitlement to vocational 
rehabilitation services under the provisions of Chapter 31, 
Title 38, United States Code, must be denied.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 54-55 (1990).  

Additional matters

During the October 2002 Board videoconference hearing, the 
veteran indicated that he was also appealing the April 1995 
decision that discontinued his program of vocational 
rehabilitation services.  As discussed above, however, that 
decision became final when he failed to timely perfect his 
appeal of that decision.  38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 20.200, 20.201, 20.202, 20.302.  Therefore, the Board is 
not required to address the veteran's arguments as to why his 
program should not have been discontinued in April 1995.    

The Board notes that the veteran's July 2002 statement and 
October 2002 testimony purport to assert clear and 
unmistakable error (CUE) in the final April 1995 rating 
decision.  He alleges that his program of vocational 
rehabilitation services was discontinued in April 1995 
because of institutionalized racism, backlash from the 
highly-publicized O.J. Simpson trials, or a VA conspiracy to 
deny benefits to former convicts and veterans of his 
ethnicity.  Such allegations do not rise to the level of a 
claim for CUE.  If the veteran wants to raise a valid CUE 
claim, he should review and comply with the provisions of 
38 C.F.R. § 3.105 and related VA caselaw.  See Baldwin v. 
West, 13 Vet. App. 1 (1999); Shockley v. West, 11 Vet. App. 
208 (1998); Fugo v. Brown, 6 Vet. App. 40 (1993).  


ORDER

Entitlement to vocational rehabilitation services under 
Chapter 31, Title 38, United States Code, is denied.  



	                        
____________________________________________
	M. L. Nelsen
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

